DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant's arguments received on 12/03/2021 in which claim 18 is amended. Claims 1, 12 and 18 are independent claims. Claims 1-20 have been examined and are pending in this application.
Claim Rejections - 35 USC § 112 First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for AIA  the inventor(s), at the time the application was filed, had possession of the 
The remaining claims are dependent from the rejected base claims 18 therefore, inherit the deficiency therefore.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokia (US 2013/0021840 A1), in view of Yin (US 2012/0313158 A1).

Regarding Independent claim 1, Tokia’s Fig. 1-28 discloses a semiconductor device, comprising:
a substrate (1, [0099]) having an I/O region (Nch I/O or Pch I/O, [0141]) and a core region (Nch Core or core Pch Core, [0141]); 
a first transistor (the transistor forming in Nch I/O or Pch I/O, see Fig. 24-28) in the I/O region; and 
a second transistor (the transistor forming in Nch Core or core Pch Core, see Fig. 24-28) in the core region, 

an interfacial layer (5sio, [0119]);
a first high-k region (32, [0149]) over the interfacial layer (5sio); and 
a conductive layer (33, [0153]) over the first high-k region (32), 
wherein the second transistor (the transistor forming in Nch Core or core Pch Core, see Fig. 24-28) includes a second gate structure (5sc/28n/32/33/34/36 and/or 5sc/28p/29/33/34/36, see Fig. 24-28) having: 
the interfacial layer (5sc, [0104]);
a second high-k region (29, [0151]) over the interfacial layer (5sc); and 
the conductive layer (33, [0153]) over the second high-k region (29), and
Tokia does not clearly shown
where in the first high-k region is thicker than the second high-k region.
 Yin shown in paragraph 0027 and 0028 where in the first high-k region (210, [0027]) is thicker than (thickness of 210 for example 1.5 nm or 2 nm thicker than thickness of 220 for example .4 nm or .5 nm, [0028]) the second high-k region (220, [0028]). (Therefore, paragraph 0027 and 0028 of Yin discloses one of the ranges is higher than the other, and although they overlap, the higher range of one conveys to one of ordinary skill that value being higher and further, includes at the ends of the ranges relationships that have one layer higher than the other. 

Yin (paragraph 0027 and 0028), establishes in the first high-k region is thicker than the second high-k region, from which the range of the thickness would be considered result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the thickness of the layer in order to adjust the first high-k region is thicker than the second high-k region and optimize one of the ranges is higher than the other as a "result effective variable”, and arrives at the recited limitation.
Regarding claim 2, Tokia in view of Yin disclose the semiconductor device of claim 1, but do not explicitly disclose wherein 
the first high-k region is thicker than the second high-k region by 5 to 20 angstroms. 
Tokia in view of Yin do not clearly shown 
However, the paragraph 0027 and 0029 of Yin shown the first high-k region (210) is thicker than the second high-k region (220) by (thickness 210 for example 1.5 nm or 2 nm (15 angstrom or 20 angstrom) thicker compare with thickness of 220 for example .4 nm or .5 nm (4 angstrom or 5 angstrom)).
Applicant has not disclosed that having the first high-k region is thicker than the second high-k region by 5 to 20 angstrom i.e., the range of thickness value, solves any stated problem or is for any particular purpose.
Yin (paragraph 0027 and 0028), establishes a thickness ranging of the first high-k region is thicker than the second high-k region, from which the range of the thickness would be considered result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the thickness of the layer in order to adjust the first high-k region is thicker than the second high-k region and optimize “a thickness of the first high-k region is thicker than the second high-k by is in a range of (15 angstrom or 20 angstrom of 210) thicker compare with thickness (4 angstrom or 5 angstrom of 220)) as a "result effective variable”, and arrives at the recited limitation.
Regarding claim 3, Tokia’s Fig. 1-28 discloses the semiconductor device of claim 1, but does not clearly shown wherein 
the first high-k region and the second high-k region have a substantially same dielectric constant.
However, the paragraph 0030 of Yin shown the high-k region 210 and the high-k region 230 have a substantially same dielectric constant (paragraph 0030 of Yin shown the high-k dielectric layer 210 and the layer 220 are made of a same material. Therefore, the high-k region 210 and the high-k region 230 have a substantially same dielectric constant, because they are made of a same material, [0030]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of different layer such as substitution material of the layer 220 by high-k dielectric material of layer 230 (Yin Fig. 1-2) of Yin so that to save cost and time for manufacturing.
Regarding claim 4, Tokia’s Fig. 1-28 discloses the semiconductor device of claim 1, but does not clearly shown wherein 
the first high-k region includes at least one high-k material that is also included in the second high-k region.
However, the paragraph 0027 and 0028 of Yin shown the first high-k region includes at least one high-k material that is also included in the second high-k region (paragraph 0027 and 0029 of Yin shown the high-k dielectric layer 210 region and the high-k dielectric layer 230 region. Therefore, the first high-k region includes at least one high-k material that is also included in the second high-k region).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of different layer such as substitution material of the layer 220 by high-k dielectric material of layer 230 (Yin Fig. 1-2) of Yin so that to save cost and time for manufacturing.
Regarding claim 5, Tokia’s Fig. 1-28 discloses the semiconductor device of claim 4, but does not clearly shown wherein 
the at least one high-k material includes hafnium oxide.
However, the paragraph 0027 and 0029 of Yin shown the at least one high-k material (210 and/or 230) includes hafnium oxide). Therefore, Yin discloses claimed limitation “the at least one high-k material includes hafnium oxide”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yin to teachings of Tokia such as substitution material of the at least one high-k material 210 and/or 230 includes hafnium oxide (Yin Fig. 1-2) of Yin to the layer 32 and 29 (Tokia Fig. 1-28) of Tokia so that high-k dielectric film material includes hafnium oxide is well known the good material used for high-k dielectric film.
Regarding claim 6, Tokia’s Fig. 1-28 discloses the semiconductor device of claim 4, but does not clearly shown wherein 
the at least one high-k material includes hafnium silicon oxide and hafnium oxide.
However, the paragraph 0027 and 0029 of Yin shown the at least one high-k material (210 and/or 230) includes hafnium silicon oxide and hafnium oxide). Therefore, Yin discloses claimed limitation “the at least one high-k material includes hafnium silicon oxide and hafnium oxide”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yin to teachings of Tokia such as substitution material of the at least one high-k material includes hafnium silicon oxide and hafnium oxide 210 and/or 230 includes hafnium silicon oxide and hafnium oxide (Yin Fig. 1-2) of Yin to the layer 32 and 29 (Tokia Fig. 1-28) of Tokia so that high-k dielectric film material includes hafnium silicon oxide and hafnium oxide is well known the good material used for high-k dielectric film.
Regarding claim 7, Tokia’s Fig. 1-28 discloses the semiconductor device of claim 1, wherein 
the first high-k region (32, LaO) includes at least one high-k material that is free (i.e., not having includes) from the second high-k region (29, AlO) (see elements 32 and 29 including different material, see paragraph 0149 and 0151).
Regarding claim 8, Tokia’s Fig. 1-28 discloses the semiconductor device of claim 7, wherein 
the at least one high-k material (element 29 of first and second gate structure, [0149]) includes alumina (29 is formed by AlO, [0149]).
Regarding claim 9, Tokia’s Fig. 1-28 discloses the semiconductor device of claim 1, wherein:
the interfacial layer (5sc and/or 5sio) has a thickness ranging from 8 to 12 angstroms ([0104-0146] shown the thickness of interfacial 5sc (1nm (10 angstrom)) and 5sio (2nm (20 angstrom))); 
the second high-k region (32 and/or 29, [0149 and 0151]) over the interfacial layer (5sc) has a thickness ranging from 10 to 20 angstroms (0.1 to 1.5 nm (1 angstrom to 10.5 angstrom, [0149 and 0185]); and 
Tokia in view of Yin do not clearly shown 
the first high-k region is thicker than the second high-k region by 5 to 20 angstroms.
However, the paragraph 0027 and 0029 of Yin shown the first high-k region (230) is thicker than the second high-k region (210) by (thickness of 230 for example 2.3nm or 3nm (20.3 angstrom or 30 angstrom) thicker compare with thickness of 210 for example 1.5nm or 2nm (10.5 angstrom or 20 angstrom)).
Applicant has not disclosed that having the first high-k region is thicker than the second high-k region by 5 to 20 i.e., the range of thickness value, solves any stated problem or is for any particular purpose.
Yin (paragraph 0027 and 0029), establishes a thickness ranging of the first high-k region is thicker than the second high-k region, from which the range of the thickness would be considered result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the thickness of the layer in order to adjust the first high-k region is thicker than the second high-k region and optimize “a thickness of the first high-k region is thicker than the second high-k by is in a range of (20.3 angstrom or 30 angstrom of 230) thicker compare with thickness (10.5 angstrom or 20 angstrom of 210)) as a "result effective variable”, and arrives at the recited limitation.
Regarding claim 19, Tokia’s Fig. 1-28 discloses the semiconductor device of claim 18, further comprising 
an I/O device (Nch I/O or Pch I/O, [0141]) over the substrate (1), wherein the I/O device (Nch I/O or Pch I/O) includes a second gate structure (5sio/28n/32/33/34/36 and/or 5sio/28p/29/33/34/36, see Fig. 24-28) having:
the interfacial layer (5sio, [0119]);
another high-k dielectric layer (32 or 29, [0149-0152]) over the interfacial layer (5sio), wherein the another high-k dielectric layer is thicker than the high-k dielectric layer by 5 to 20 angstroms; and
the conductive layer (33, [0153]) over and in physical contact with the another high-k dielectric layer (32 and/or 29).
Tokia do not clearly shown
wherein the another high-k dielectric layer is thicker than the high-k dielectric layer by 5 to 20 angstroms; and
Tokia in view of Yin do not clearly shown 
However, the paragraph 0027 and 0029 of Yin shown the another high-k dielectric layer (230) is thicker than another high-k dielectric layer (210) by (thickness of 230 for example 2.3nm or 3nm (20.3 angstrom or 30 angstrom) thicker compare with thickness of 210 for example 1.5nm or 2nm (10.5 angstrom or 20 angstrom)).
Applicant has not disclosed that having the another high-k dielectric layer is thicker than the high-k dielectric layer by 5 to 20 angstrom i.e., the range of thickness value, solves any stated problem or is for any particular purpose.
Yin (paragraph 0027 and 0029), establishes a thickness ranging of the first high-k region is thicker than the second high-k region, from which the range of the thickness would be considered result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the thickness of the layer in order to adjust the another high-k dielectric layer is thicker than the high-k dielectric and optimize “a thickness of the another high-k dielectric layer is thicker than the high-k dielectric by is in a range of (20.3 angstrom or 30 angstrom of 230) thicker compare with thickness (10.5 angstrom or 20 angstrom of 210)) as a "result effective variable”, and arrives at the recited limitation.
Regarding claim 20, Tokia’s Fig. 1-28 discloses the semiconductor device of claim 19, but does not discloses wherein 
the high-k dielectric layer and the another high-k dielectric layer both include hafnium oxide (see paragraph 0027 and 0029 of Yin).
Yin shown in paragraph 0027 and 0029 the high-k dielectric layer 230 and the another high-k dielectric layer 210 both include hafnium oxide (see paragraph 0027 and 0029 of Yin).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yin to teachings of Tokia such as applied the high-k dielectric layer 210 and 230 (Yin Fig. 1-2) of Yin to substitution material of layer 32 and 29 (Tokia Fig. 1-28) of Tokia so that high-k dielectric film material includes hafnium oxide is well known the good material used for high-k dielectric film.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokia (US 2013/0021840 A1).
Regarding Independent claim 18, Tokia’s Fig. 1-28 discloses a semiconductor device, comprising: 
a substrate (1, [0099]); and
a p-type core device (core Pch Core, [0141]) over the substrate (1),
wherein the p-type core device (Pch Core) includes a first gate structure (5sc/28p/29/33/34/36, see Fig. 24-28) having:
an interfacial layer (5sc, [0104]) having a thickness of 8 to 12 angstroms (1nm (10 angstrom), [0104]);
a high-k dielectric layer (29, [0151]) over the interfacial layer (5sc), wherein the high-k dielectric layer (29) is included aluminum (Al) ([0151]); and 
a conductive layer (33, [0153]) over and in physical contact with the high-k dielectric layers (29).
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 10 identified distinct feature “the first channel having first and second semiconductor materials alternately stacked.”
Dependent claim 11 are allowed by virtue of their dependency.
Claims 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance.  
 	Regarding independent claim 12: the prior art didn’t suggest or teach the claimed invention with “the interfacial layer wrapping around each nanowire, a second high-k region wrapping around the interfacial layer, and the conductive layer wrapping around the second high-k region,” in combination with the other elements of the claim.
Dependent claims 13-17 are allowed by virtue of their dependency. 
The closest prior art Tokia (US 2013/0021840 A1), and Yin (US 2012/0313158 A1) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. The followings are applicant’s argument.
 	Regarding of claim 1 
Applicant’s Argument:  On pages 8-9 of Applicant’s Remarks, it is argued 
Tokita and Yin, alone or in combination, at least do not disclose or suggest “‘a first transistor in the I/O region; and a second transistor in the core region, wherein the first transistor includes a first gate structure having: an interfacial layer; a first high- k region over the interfacial layer; and a conductive layer over the first high-k region, wherein the second transistor includes a second gate structure having: the interfacial layer; a second high- k region over the interfacial layer; and the conductive layer over the second high-k region, and where in the first high-k region is thicker than the second high-k region,” as recited in claim 1. Therefore, the Applicants respectfully request that the Office withdraw the rejection and pass independent claim 1 to allowance.
Examiner’s response: The examiner respectfully disagrees. As shown in paragraph 0027 and 0028, the first high-k dielectric layer 210 and adjusting layer 220 as corresponding to the claimed first high-k region and second high-k. The claim does not said the first high-k dielectric layer and second high-k dielectric layer are in the different transistor. In the semiconductor device, the structure of gate electrode of the n or p transistor of each core transistor is the same as a structure of the gate electrode of the n or p-channel transistor of each I/O transistor. Therefore, Yin reference disclose an I/O region and a core region with the first high-k region 210 is thicker than the second high-k region 220. Thus, Yin disclose the claimed limitation “where in the first high-k region is thicker than the second high-k region.” as recited in claim 1. Accordingly, Tokita and Yin can be combined to disclose and suggest an I/O region and a core region. The combination of Tokita and Yin does disclose all the claimed limitations of claim 1 and the examiner has provided why one of ordinary skill in the art at the time of the invention to combine the references.
For at least these reasons above, Independent Claims 1 and dependent Claims 2-11 are not patentable over the cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/LONG  LE/
Examiner, Art Unit 2815